IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                                       May 1, 2009

                                            No. 08-60832                        Charles R. Fulbruge III
                                                                                        Clerk

BRAD PORTER,

                                                         Plaintiff-Appellant
versus

JAMES FARRIS, In His Individual Capacity, for
both Federal and State Law Violations,

                                                         Defendant-Appellee




                     Appeal from the United States District Court
                  for the Northern District of Mississippi at Aberdeen
                                     1:06-CV-293


Before REAVLEY, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Plaintiff-appellant Brad Porter appeals the district court’s grant of
summary judgment for defendant-appellee James Farris on Porter’s claims
under 42 U.S.C. § 1983 for arrest without probable cause and under Mississippi
state law for malicious prosecution. We affirm.
                                                    I.
        Porter is a former employee of the Lowndes County, Mississippi Sheriff’s



        *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR . R. 47.5.4.
                                   08-60832

Department. On July 15, 2004, he filed § 1983 claims against both the Lowndes
County Sheriff’s Department (“the Department”) and Lowndes County as a
separate entity, as well as state law claims against James Farris, a deputy and
criminal investigator with the Department, who was sued in his individual
capacity. Porter alleged that his July 2002 indictment, and subsequent arrest,
for false pretenses and embezzlement were not based upon probable cause and
therefore violated his rights under the Fourth Amendment. The district court,
however, granted summary judgment for the Department and Lowndes County,
concluding that there was probable cause to indict Porter, and holding in the
alternative that Porter had failed to establish that a County policy was the
“moving force” behind the alleged constitutional violation. The district court
dismissed Porter’s state law claims against Farris without prejudice. Porter v.
Lowndes County, 406 F. Supp. 2d 708, 712–13 (N.D. Miss. 2005) (“Porter I”).
Porter appealed, and we affirmed without opinion. Porter v. Lowndes County,
F. App’x 280 (5th Cir. 2006). Porter then filed the instant suit against Farris,
alleging under § 1983 that he was arrested without probable cause in violation
of the Fourth Amendment and under Mississippi law that he was maliciously
prosecuted.
      The district court granted Farris’s motion for summary judgment, holding
that because Porter I had already held that there was probable cause to indict
Porter, Porter was precluded from relitigating the issue.     In reaching this
conclusion, the district court adopted the “traditional rule” that independently
sufficient alternative findings should be given preclusive effect.    Compare
Restatement of Judgments § 68 cmt. n (1942) (“Where the judgment is based
upon the matters litigated as alternative grounds, the judgment is determinative


                                       2
                                    08-60832

on both grounds, although either alone would have been sufficient to support the
judgment.”) with Restatement (Second) of Judgments § 27 cmt. i (1982) (“If a
judgment of a court of first instance is based on determinations of two issues,
either of which standing independently would be sufficient to support the result,
the judgment is not conclusive with respect to either issue standing alone.”); see
also Jean Alexander Cosmetics, Inc. v. L’Oreal USA, Inc., 458 F.3d 244 (3d Cir.
2006) (collecting cases and adopting First Restatement approach). Porter timely
appealed.
                                       II.
      This Court reviews a district court’s grant of summary judgment de novo,
applying the same standards as the district court. Strong v. Univ. Healthcare
Sys., L.L.C., 482 F.3d 802, 805 (5th Cir. 2007). Summary judgment is proper
when “the pleadings, the discovery and disclosure materials on file, and any
affidavits show that there is no genuine issue as to any material fact and that
the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).
“The evidence and inferences from the summary judgment record are viewed in
the light most favorable to the nonmovant.” Minter v. Great Am. Ins. Co. of N.Y.,
423 F.3d 460, 465 (5th Cir. 2005). “We may affirm a summary judgment on any
ground supported by the record, even if it is different from that relied on by the
district court.” Holtzclaw v. DSC Communs. Corp., 255 F.3d 254, 258 (5th Cir.
2001).
                                       III.
      Because we affirm on other grounds, we do not decide whether Porter’s
claims are precluded by Porter I. Porter alleges that: (1) Farris arrested him
without probable cause, (2) the indictment, which preceded his arrest, “must


                                        3
                                    08-60832

necessarily have been based upon misrepresentations made by Farris to the
Grand Jury, or else, solely upon the fact that Farris recommended the
indictment” because certain statements Farris allegedly submitted to the grand
jury do not implicate Porter; and (3) Farris withheld crucial exculpatory evidence
from the grand jury. The rule in this Circuit is that “once facts supporting an
arrest are placed before an independent intermediary such as a . . . grand jury,
the intermediary’s decision breaks the chain of causation” for a Fourth
Amendment claim.       Shields v. Twiss, 389 F.3d 142, 150 (5th Cir. 2004)
(quotation omitted). However, such a claim “may be maintained if the plaintiff
affirmatively shows that the deliberations of that intermediary were in some
way tainted by the actions of the defendants.” Id.; see also Taylor v. Gregg, 36
F.3d 453, 457 (5th Cir. 1994) (“[T]he chain of causation is broken only where all
the facts are presented to the grand jury or magistrate and the malicious motive
of the officer does not lead him to withhold any relevant information.”). Here,
the only exculpatory evidence Porter alleges Farris withheld is that Farris
questioned Porter’s “wife, who had faked the burglary [of Porter’s] home, for
approximately seven hours[] and tried to get [Porter’s] wife to claim [Porter] had
committed the burglary.” Porter does not allege that his wife’s denial of his
involvement was not presented to the grand jury. The fact that Porter’s wife
maintained her denial of his involvement throughout a lengthy interrogation
may arguably have some probative value, but its omission is insufficient to raise
a fact issue as to whether the grand jury’s deliberations were tainted. Cf. Kohler
v. Englade, 470 F.3d 1104, 1113 (5th Cir. 2006) (“[T]he intentional or reckless
omission of material facts from a warrant application may amount to a Fourth
Amendment violation.” (emphasis added)). Further, Porter’s conditional and


                                        4
                                     08-60832

conclusory allegation that Farris made misrepresentations to the grand jury is
similarly insufficient to create a fact issue. See Shields, 389 F.3d at 150 (holding
that conclusory allegations are insufficient to create an issue of fact). Summary
judgment on Porter’s § 1983 claim was proper.
      Summary judgment was also properly granted on Porter’s state law
malicious prosecution claim. This claim falls under the Mississippi Tort Claims
Act. Miss. Code §§ 11-46-1–23. That Act provides that it shall be “the exclusive
civil remedy against a governmental entity or its employee for acts or omissions
which give rise to a suit.” Keen v. Simpson County, 904 So. 2d 1157, 1161 (Miss.
Ct. App. 2004) (quotation omitted). The Act provides an exemption from liability
for claims arising out of acts or omissions of employees “of a governmental entity
engaged in the performance or execution of duties or activities relating to police
or fire protection” unless “the employee acted in reckless disregard of the safety
and well-being of any person not engaged in criminal activity at the time of
injury.” Miss. Code § 11-46-9(1)(c). The Mississippi Supreme Court has stated
that “reckless disregard” is “a higher standard than gross negligence and
embraces willful or wanton conduct which requires knowingly and intentionally
doing a thing or wrongful act.” City of Greenville v. Jones, 925 So. 2d 106, 110
(Miss. 2006) (quotation omitted). Here, Porter has attached testimony from
Farris’s deposition in which Farris states that he decided to recommend that
Porter be indicted after discussing the case with the district attorney, who told
him that there was “more than enough” evidence to indict Porter.               This
uncontradicted testimony suggests Farris exercised reasonable care in deciding
to take the case to the grand jury, and, in light of the insufficiency, as discussed
above, of Porter’s allegations of wrong-doing by Farris, there is no genuine issue


                                         5
                                   08-60832

of material fact as to whether Farris acted with reckless disregard. See id. at
121 (“Viewing the evidence in the light most favorable to the Joneses, the most
they proved was that one or more of the GPD officers were negligent, thus
causing the City of Greenville to be exempt from liability under the [Mississippi
Tort Claims Act].”).
                                      IV.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       6